UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7241


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ADAM JOE LOUIS JORDAN, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Robert J. Conrad, Jr., District Judge. (5:11-cr-00011-RJC-DSC-1)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adam Joe Louis Jordan, III, Appellant Pro Se. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, Dana Owen Washington, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Adam Joe Louis Jordan, III, appeals from the district court’s order denying relief

on his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2012). We have reviewed

the record included on appeal and find no reversible error and no abuse of discretion.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Jordan, No. 5:11-cr-00011-RJC-DSC-1 (W.D.N.C. Sept. 8, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2